EXAMINER’S COMMENT
Response to Amendment
	This action is in response the applicant’s amendment received 08/18/2022. Claims 1-5 and 8-17 are pending.
Response to Arguments
Applicant’s arguments filed 08/18/2022 with respect to amended claim 1 have been fully considered and are persuasive. Specifically, the examiner agrees that the amendments made to claim 1 overcome the previous 112 rejection. Therefore, the 112(b) rejection of claims 1-8, 16, and 17 has been withdrawn.
Election/Restrictions
Claims 1 and 3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Brown on 08/22/2022.
The application has been amended as follows: 
Claim 8: “according to claim [[6]] 1”
Claim 9 (lines 4-5): “comprising [[an]] a one-sided flat or round…cross section (39), and an opposite round opening (37).”
Claim 11: “Method for folding the embolic protection device 
Claim 13 (lines 5-6): “folding the distal shape (4) the distal area (2)”
Claim 15 (line 2): “due to the [[pre-bending]] folding of the distal shape, as well as the proximal shape, a torsion is”
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-5 and 8-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the proximal shape (11) extends over and [and/or] under the generally oval two-dimensional area of the frame (5), wherein the distal shape (4) has a constriction (12) of the wire of the frame (5) into an interior of the generally oval two-dimensional area of the frame (5). All pending claims require this novel feature since all pending claims depend directly or indirectly from independent claims 1 or 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 22, 2022